United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2621
                                 ___________

Walter F. Scott,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
McNearney & Associates, L.L.C. A       *   Eastern District of Missouri.
Foreign Corporation; Lawyer’s          *
Foreclosure Specialists, Inc., a       *       [UNPUBLISHED]
Domestic Corporation; Centex Home      *
Equity Company, formerly doing         *
business as Centrex Home Equity        *
Corporation, LLC,                      *
                                       *
            Appellees.                 *

                                 ___________

                            Submitted: September 7, 2006
                               Filed: September 22, 2006
                                ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Following a foreclosure sale on his property, Walter Scott sued the parties
involved claiming violations of the Fair Debt Collection Practices Act, 15 U.S.C.
§§ 1692, 1692a-1692o, and unlawful entry and trespass. Scott appeals the district
court’s1 adverse grant of summary judgment, and following careful review, we affirm
for the reasons stated by the district court in its thorough memorandum opinion. See
8th Cir. R. 47B. McNearney & Associates’s motion under Federal Rule of Appellate
Procedure 38 for frivolous appeal damages is denied.
                        ______________________________




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                        -2-